Name: Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds
 Type: Regulation
 Subject Matter: agricultural activity;  international trade;  foodstuff;  trade policy
 Date Published: nan

 Avis juridique important|32000R1520Commission Regulation (EC) No 1520/2000 of 13 July 2000 laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refunds Official Journal L 177 , 15/07/2000 P. 0001 - 0048Commission Regulation (EC) No 1520/2000of 13 July 2000laying down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amount of such refundsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community;Having regard to Council Regulation (EC) No 3448/93 of 6 December 1993 laying down the trade arrangements applicable to certain goods resulting from the processing of agricultural products(1), and in particular the first subparagraph of Article 8(3) thereof,Whereas:(1) Commission Regulation (EC) No 1222/94 of 30 May 1994(2), as last amended by Regulation (EC) No 701/2000(3), laid down common detailed rules for the application of the system of granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty, and the criteria for fixing the amounts of such refunds. As this Regulation has been amended fifteen times, Regulation (EC) No 1222/94 should now be recast for reasons of clarity when new changes are made.(2) The Regulations on the common organisation of the markets in eggs, cereals, rice, milk and milk products, and sugar provide that, to the extent required to allow the agricultural products in question to be exported in the form of certain processed goods not listed in Annex I to the Treaty on the basis of world market quotations or prices for such products, the difference between such quotations or prices and prices in the European Union may be covered by an export refund.(3) Commission Regulation (EC) No 800/1999(4) lays down general rules for granting export refunds on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty and the criteria for fixing the amount of such refunds. However, the way these arrangements apply to goods not covered by Annex I needs to be clarified.(4) Article 11 of the Agreement on Agriculture annexed to the Agreement establishing the World Trade Organisation lays down that refunds granted on exports of agricultural products incorporated in goods not covered by Annex I to the Treaty may not exceed the refunds that would be payable on those products when exported in the unaltered state. Account must be taken of this when rates of refund are fixed and assimilation rules defined.(5) Potato starch is assimilated to maize starch. However, it must be possible to fix a specific refund rate for potato starch in market situations where its price is significantly lower than that of maize starch.(6) Such goods may be obtained directly from basic products, from products obtained from the processing of basic products, or from products assimilated to either of these categories. Rules should be laid down for determining the amount of the export refund in each of these cases.(7) Many goods manufactured by an undertaking under clearly defined technical conditions and having constant characteristics and quality follow a regular export pattern. To ease export formalities, a simplified procedure should be adopted for such goods whereby the manufacturer communicates to the competent authorities such information as the latter consider necessary concerning the conditions of manufacture of the goods.(8) The agricultural product content of most exported goods is bound to vary. The amount of the refund must therefore be determined on the basis of the quantities of agricultural products actually used in the manufacture of the exported goods. However, for certain goods of a simple and relatively constant composition, the amount of the refund should, for ease of administration, be determined on the basis of fixed quantities of agricultural products. Where these quantities are registered with the competent authorities, provision should be made for annual confirmation of such registration in order to reduce the risks associated with failure to communicate changes in the quantities of products used to manufacture the goods in question.(9) In the absence of evidence that no production refund was granted pursuant to Commission Regulation (EEC) No 1722/93 of 30 June 1993 laying down detailed rules for the application of Council Regulations (EEC) No 1766/92 and (EEC) No 1418/76 concerning production refunds in the cereals and rice sectors respectively(5), as last amended by Regulation (EC) No 87/1999(6), or pursuant to Council Regulation (EEC) No 1010/86 of 25 March 1986 laying down general rules for the production refund on certain sugar products used in the chemical industry(7), as last amended by Commission Regulation (EC) No 2074/98(8), the export refund should be reduced by the amount of the production refund applicable on the date of acceptance of the export declaration. This is the only system which avoids the risk of fraud.(10) Council Regulation (EEC) No 565/80 of 4 March 1980 on the advance payment of export refunds in respect of agricultural products(9), as last amended by Regulation (EEC) No 2026/83(10), and Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products(11), established a system for the advance payment of export refunds which must be taken into account when export refunds are adjusted.(11) Measures should be taken to ensure strict compliance with the Community's commitments. Moreover, these measures should not impose unnecessary constraints on operators.(12) The agreements reached in accordance with Article 300 of the Treaty limit the amount of refunds that may be granted in any budget year. It must be possible to export goods not covered by Annex II to the Treaty under conditions which are known in advance; In particular, it must be possible to obtain an assurance that these exports are eligible for a refund compatible with the Community's commitments under the agreements or, where this can no longer be the case, to be informed thereof sufficiently in advance; Furthermore, the issue of certificates makes it possible to monitor refund applications and to guarantee that refunds can be paid to certificate holders up to the amount stated on the certificate, provided the certificate holder complies with the other conditions for refunds laid down in the Community rules.(13) These Agreements concern all agricultural products exported in the form of goods not covered by Annex I to the Treaty. These products include certain cereals exported in the form of spirituous beverages referred to in Article 13(5) of Regulation (EEC) No 1766/92(12). Regulation (EEC) No 2825/93(13), as amended by Regulation (EC) No 3098/94(14), lays down certain detailed rules for such cereals. The granting of refunds on all agricultural products exported in the form of goods not covered by Annex I to the Treaty should be subject to common rules.(14) It is highly likely that certificate applications will be received for greater amounts than can be granted. The year should therefore be divided into periods so that certificates can be made available both to operators who export at the end of the budget year and to those who export at the beginning of the budget year. Where appropriate, a reduction coefficient should be applied to all amounts requested.(15) The conditions for the release of the security pertaining to certificates subject to Commission Regulation (EEC) No 2220/85 of 22 July 1985 laying down common detailed rules for the application of the system of securities for agricultural products(15), as last amended by Regulation (EC) No 1932/1999 of 9 September 1999(16), should be laid down.(16) Certain types of exports are not subject to limits on the payment of refunds as a result of international commitments entered into by the European Union. Such exports should be free from any obligation to present a refund certificate.(17) Most exporters receive less than 50000 euros a year in refunds. Taken together, these exports account for only a small part of the total amount of refunds granted on agricultural products exported in the form of goods. It should be possible to exempt such exports from the requirement to present a certificate.(18) Some exporters respond to invitations to tender issued by importing third countries. Should their tender be rejected, such exporters must be able to deduct the amount which they had set aside for their tender from the amount covered by their certificate, without incurring any penalty.(19) Refund certificates serve to ensure compliance with the commitments entered into by the European Union vis-Ã -vis the World Trade Organisation; they also make it possible to determine in advance the refund which can be granted on agricultural products used in the manufacture of goods exported to third countries. This purpose differs, in some respects, from the objectives of export licences issued for basic products exported in the unaltered state which are subject to commitments vis-Ã -vis the World Trade Organisation involving quantitative restrictions. It is therefore necessary to specify which general provisions applicable to agricultural licences and certificates, currently laid down by Regulation (EC) No 1291/2000(17) laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural product.(20) Management of the amounts of refunds which may be granted during a budget year on certain agricultural products exported in the form of goods not covered by Annex I to the Treaty may result in a need to fix different rates for exports with or without advance fixing of the rate of refund on the basis of developments on Community and world markets.(21) Monitoring arrangements should be established, based on the principle of the exporter declaring to the competent authorities, each time goods are exported, the quantities of products used to manufacture the exported goods. The competent authorities are responsible for taking any measures they consider necessary to verify the accuracy of such declarations.(22) In consultation with the competent authorities of the Member State in which the goods are manufactured, operators should be permitted to make a simplified declaration of the products used, in the form of aggregated quantities of these products, provided they keep a detailed record of the products used and make it available to the said authorities.(23) It is not always possible for the exporter, particularly if he is not the manufacturer, to know the precise quantities of agricultural products used on which he can claim a refund. Therefore, the exporter is not always able to declare such quantities. It is therefore necessary to provide an alternative method of calculation of the refund which the person concerned may ask to be applied, restricted to certain goods, based on the chemical analysis of these goods, and using a conversion table drawn up for this purpose. When this method of calculation is used for certain goods listed in the Annex to Commission Regulation (EEC) No 1722/93, the origin of the starch used is unknown. A production refund may have been granted in respect of that starch; these goods may not therefore be the subject of an export refund for starch.(24) The authorities responsible for checking the exporter's declaration may not possess sufficient evidence to enable them to accept the declaration of the quantities used, even if it is based on a chemical analysis. Such situations are particularly likely to arise when the goods to be exported have been manufactured in a Member State other than the exporting State. Therefore, the competent authorities of the exporting Member State should be able, if necessary, to obtain directly from the competent authorities of the other Member States all the information which the latter authorities are able to obtain concerning the conditions of manufacture of the goods.(25) Commission Regulation (EC) No 2571/97 of 15 December 1997 on the sale of butter at reduced prices and the granting of aid for cream, butter and concentrated butter for use in the manufacture of pastry products, ice-cream and other foodstuffs(18) authorises butter and cream to be made available at reduced prices to industries which manufacture certain goods. Account must be taken of this when refunds are calculated on the basis of chemical analysis.(26) It is desirable to ensure the uniform application throughout the European Union of the provisions on the granting of refunds on goods not covered by Annex I to the Treaty. To that end, each Member State should inform the other Member States, via the Commission, of the monitoring arrangements applied in its territory to the various types of exported goods.(27) Article 31(10), (11) and (12) of Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(19) lays down the conditions which must be met before a refund is granted on certain milk products which have been imported and then re-exported in the form of goods not covered by Annex I to the Treaty.(28) Account must be taken of the increased quantities of certain milk products imported at a reduced tariff under agreements concluded with certain non-member countries and the possibility of granting an export refund higher than such reduced tariff.(29) To ensure correct application of the provisions of the Regulations on the common organisation of markets relating to the granting of export refunds, such refunds should not be granted on products from non-member countries used in the manufacture of goods which are exported after having been in free circulation in the European Union.(30) The coefficients applicable when determining the refund on certain processed agricultural products should be fixed and the refund per 100 kg of products used should be published.(31) The Management Committee on horizontal questions concerning trade in processed agricultural products not listed in Annex I to the Treaty has not delivered an opinion in the time limit set by its chairman,HAS ADOPTED THIS REGULATION:Article 11. This Regulation lays down common detailed rules for the application of the system of granting refunds on exports of the basic products listed in Annex A (hereinafter referred to as "basic products"), of products derived from the processing thereof, or of products assimilated to one of those two categories in accordance with paragraph 3, when these various products are exported in the form of goods not covered by Annex I to the Treaty but listed, as the case may be:- in Annex I to Council Regulation (EEC) No 2771/75(20),- in Annex B to Council Regulation (EEC) No 1766/92,- in Annex B to Council Regulation (EC) No 3072/95(21),- in Annex II to Council Regulation (EC) No 1255/1999(22),- in Annex I to Council Regulation (EC) No 2038/1999(23).Such goods, which are listed in Annexes B and C to this Regulation, are hereinafter referred to as "goods".2. For the purpose of this Regulation:(a) "budget period" means the period from 1 October of one year to 30 September of the following year;(b) "certificate" or "refund certificate" means the certificate drawn up in accordance with Articles 6 to 14, valid throughout the European Union and issued by the Member States to any applicant, regardless of his place of establishment in the European Union. The refund certificate shall guarantee payment of the refund, provided the conditions set out in Article 16 are met. It may include advance fixing of the refund rates. Certificates shall be valid for a single budget period only;(c) "the Agreement" means the Agreement on Agriculture concluded during the Uruguay Round of multilateral trade negotiations;(d) "food aid" means food aid operations meeting the conditions laid down in Article 10(4) of the Agreement.3. For the purposes of this Regulation:(a) potato starch falling within CN code 1108 13 00 directly produced from potatoes, excluding sub-products, shall be assimilated to a product derived from the processing of maize;(b) whey falling within CN codes 0404 10 48 to 04041062 not concentrated, whether or not frozen, shall be assimilated to powdered whey listed in Annex A (PG 1);(c) - milk and milk products falling within CN codes 04031011, 0403 90 51 and 0404 90 21, not concentrated nor containing added sugar or other sweetening matter, whether or not frozen, of a milk fat content, by weight, not exceeding 0,1 %and- milk and milk products falling within CN codes 04031011, 0403 90 11 and 0404 90 21, in powder, granules or other solid forms, not containing added sugar or other sweetening matter, of a milk fat content, by weight, of up to 1,5 %shall be assimilated to skimmed-milk powder listed in Annex A (PG 2);(d) - milk, cream and milk products falling within CN codes 04031011, 0403 10 13, 0403 90 51, 0403 90 53, 0404 90 21 and 04049023, not concentrated nor containing added sugar or other sweetening matter, whether or not frozen, of a milk fat content, by weight, exceeding 0,1 % but not exceeding 6 %and- milk, cream and milk products falling within CN codes 04031011, 0403 10 13, 0403 10 19, 0403 90 13, 0403 90 19, 04049023 and 0404 90 29 in powder, granules or other solid forms, not containing added sugar or other sweetening matter, of a milk fat content, by weight, exceeding 1,5 % but less than 45 %shall be assimilated to whole milk powder listed in Annex A (PG 3);(e) - milk, cream and milk products falling within CN codes 04031019, 0403 90 59, 0404 90 23 and 0404 90 29, not concentrated nor containing added sugar or other sweetening matter, of a milk fat content, by weight, exceeding 6 %,- milk, cream and milk products falling within CN codes 04031019, 0403 90 19 and 0404 90 29, in powder, granules or other solid forms, not containing added sugar or other sweetening matter, of a milk fat content, by weight, of not less than 45 %,and- butter and other milk fats with a milk fat content, by weight, other than 82 % but not less than 62 %, falling within CN codes 040510, 0405 20 90, 0405 90 10, 0405 90 90shall be assimilated to butter listed in Annex A (PG 6);(f) - milk, cream and milk products falling within CN codes 04031011 to 0403 10 19, 0403 90 51 to 0403 90 59 and 0404 90 21 to 0404 90 29, concentrated, other than in powder, granules or other solid forms, not containing added sugar or other sweetening matterand- cheeseshall be assimilated to:(i) skimmed-milk powder listed to in Annex A (PG 2) regarding the non-fat part of the dry matter content of the assimilated productand(ii) butter referred to in Annex A (PG 6) for the milk fat part of the assimilated product.(g) husked rice falling within CN code 1006 20 shall be assimilated to wholly milled rice falling within CN codes 10063061 to 1006 30 98;(h) raw beet or cane sugar falling within CN code 17011190 or CN code 1701 12 90 and containing, in the dry state, at least 92 % by weight of sucrose determined by the polarimetric method,- sugar falling within CN codes 1701 91 00 or 17019990,- the products referred to in Article 1(1)(d) of Regulation (EC) No 2038/1999, excluding mixtures obtained partly using products covered by Regulation (EEC) No 1766/92,- the products referred to in Article 1(1)(f) and (g) of Regulation (EC) No 2038/1999, excluding mixtures obtained partly using products covered by Regulation (EEC) No 1766/92,which meet the conditions of eligibility for a refund laid down in Regulation (EC) No 2038/1999 and in Regulation (EC) No 2135/95(24) when exported unprocessed shall be assimilated to white sugar falling within CN code 17019910.4. However, if the party so requests, in agreement with the competent authority, the milk products referred to in paragraph 3(d) shall be assimilated to:(i) skimmed-milk powder referred to in Annex A (PG 2) for the non-fat part of the dry matter content of the assimilated productand(ii) butter referred to in Annex A (PG 6) for the milk fat part of the assimilated product.Article 2The amount of the refund granted for the quantity, determined in accordance with Article 3, of each of the basic products exported in the form of the same type of goods shall be obtained by multiplying this quantity by the rate of the refund on the basic product calculated per unit of weight in accordance with Article 4.However, in the case of D-glucitol (sorbitol) mixtures falling within CN codes 290544 and 3824 60, where the party concerned does not draw up the declaration referred to in Article 16(1) giving the information required by the fourth subparagraph of Article 16(4) or where he does not provide satisfactory documentation in support of his declaration, the rate of refund on these mixtures shall be that for the basic product to which the lowest rate of refund applies.Where, in accordance with Article 4(3), different refund rates may be fixed for a particular basic product, a separate amount shall be calculated for each of the quantities of the basic product for which there is a different refund rate.Where goods are used in the manufacture of the goods exported, the refund rate to be taken in calculating the amount applying to each of the basic products, to products derived from the processing thereof, or to products assimilated to one of those two categories in accordance with Article 1(3) which were used in the manufacture of the goods exported, shall be the rate applicable when the former goods are exported unprocessed.Article 31. In respect of the goods listed in Annex B, the quantity of each of the basic products to be taken in calculating the amount of the refund shall be determined as follows, except where reference is made to Annex C or where the second subparagraph of Article 16(3) applies:(a) in the case of use, unprocessed, of a basic product or of an assimilated product, the quantity shall be that which is actually used in the manufacture of the exported goods, account being taken of the following conversion rates:- 6,06 kg of the pilot product of Group 1 shall correspond to 100 kg of whey assimilated to that pilot product in accordance with Article 1(3)(b),- 9,1 kg of the pilot product of Group 2 shall correspond to 100 kg of milk products assimilated to that pilot product in accordance with the first indent of Article 1(3)(c),- 1,01 kg of the pilot product of Group 2 shall correspond to the non-fat part of 100 kg of milk products assimilated to that pilot product in accordance with the first indent of Article 1(3)(f) or Article 1(4)(i) per 1 % by weight of non-fat dry matter contained in the milk product in question,- 0,8 kg of the pilot product of Group 2 shall correspond to the non-fat part of 100 kg of cheese assimilated to that pilot product in accordance with the second indent of Article 1(3)(f) per 1 % by weight of non-fat dry matter contained in the cheese,- 3,85 kg of the pilot product of Group 3 shall correspond to 100 kg of one of the milk products assimilated to that pilot product in accordance with Article 1(3)(d) with a milkfat content in the dry matter of not more than 27 % by weight per 1 % by weight of milkfat contained in the milk product in question.However, at the request of the party concerned, 3.85 kg of the pilot product of Group 3 shall correspond to 100 kg of liquid milk assimilated to that pilot product in accordance with the first indent of Article 1(3)(d) with a milkfat content in the liquid milk not exceeding 3,2 % by weight per 1 % by weight of milkfat contained in the milk product in question,- 100 kg of the pilot product of Group 3 shall correspond to 100 kg of dry matter contained in one of the milk products assimilated to that pilot product in accordance with Article 1(3)(d) with a milkfat content in the dry matter exceeding 27 % by weight.However, at the request of the party concerned, 12.32 kg of the pilot product of Group 3 shall correspond to 100 kg of liquid milk assimilated to that pilot product in accordance with the first indent of Article 1(3)(d) with a milkfat content in the liquid milk exceeding 3,2 % by weight,- 1,22 kg of the pilot product of Group 6 shall correspond to 100 kg of one of the milk products assimilated to that pilot product in accordance with Article 1(3)(e) per 1 % weight of milkfat contained in the milk product in question,- 1,22 kg of the pilot product of Group 6 shall correspond to the fat part of 100 kg of one of the milk products assimilated to that pilot product in accordance with the first indent of Article 1(3)(f) or 1(4)(ii) per 1 % by weight of milkfat contained in the milk product in question,- 0,8 kg of the pilot product of Group 6 shall correspond to the fat part of 100 kg of cheese assimilated to that pilot product in accordance with the second indent of Article 1(3)(f) per 1 % by weight of milkfat contained in the cheese,- 77,5 kg of round-grain wholly milled rice shall correspond to 100 kg of husked round-grain rice as referred to in Article 1(3)(g),- 69 kg of wholly milled long grain rice shall correspond to 100 kg of husked medium grain or long grain rice referred to in Article 1(3)(g),- 92 kg of white sugar shall correspond to 100 kg of raw sugar referred to in the first indent of Article 1(3)(h),- 1 kg of white sugar shall correspond to 100 kg of sugar referred to in the second indent of Article 1(3)(h) per 1 % of sucrose,- 1 kg of white sugar shall correspond to 100 kg of one of the products referred to in the third indent of Article 1(3)(h) meeting the conditions laid down in Article 3 of Regulation (EC) No 2135/95, per 1 % of sucrose (plus, where applicable, the content of other sugars calculated in sucrose equivalent) determined in accordance with the said Article 3,- 100 kg of white sugar shall correspond to 100 kg of dry matter [determined in accordance with Article 5 of Regulation (EC) No 2135/95] contained in isoglucose or isoglucose syrup referred to in the fourth indent of Article 1(3)(h) meeting the conditions laid down in Article 5 of Regulation (EC) No 2135/95;(b) in the case of use of a product covered by Article 1 of Regulation (EEC) No 1766/92 or Regulation (EC) No 3072/95, whether:- resulting from the processing of a basic product or of a product assimilated to that basic product,- or assimilated to a product resulting from the processing of a basic product,- resulting from the processing of a product assimilated to a product resulting from the processing of a basic product,this quantity shall be the quantity actually used in the manufacture of the exported goods, adjusted to correspond to a quantity of the basic product by applying the coefficients set out in Annex E;However, for grain spirit contained in spirituous beverages falling within CN code 2208, this quantity shall be 3,4 kg of barley per % vol of alcohol derived from cereals per hectolitre of the spirituous beverage exported;(c) in the case of use:- of a product not covered by Annex I to the Treaty derived from the processing of a product referred to in (a) or (b), or- of a product derived from the mixture and/or processing of several products referred to in (a) and/or (b), and/or products referred to in the first indent,the quantity, to be determined on the basis of the quantity of the product actually used in the manufacture of the goods exported, shall be equal, for each of the basic products in question and subject to the provisions of paragraph 3, to the quantity established by the competent authorities in accordance with Article 16(1). For the purpose of calculating this quantity the conversion rates referred to in (a) or, as the case may be, the special rules for calculation, equivalence ratios and coefficients referred to in (b) shall apply.However, for the cereal-based spirituous beverages contained in spirituous beverages falling within CN code 2208, this quantity shall be 3,4 kg of barley per % vol of alcohol derived from cereals per hectolitre of the spirituous beverage exported.2. For the purposes of paragraph 1, the products used unprocessed in the manufacture of exported goods shall be considered as actually used. Where, during one of the stages of manufacture of such goods, a basic product is itself processed into another more elaborate basic product used at a later stage, only the latter basic product shall be considered as actually used.The quantities of products actually used, within the meaning of the first subparagraph, shall be determined for each type of goods exported.However, in the case of regular exports of goods manufactured by a particular undertaking under clearly defined technical conditions and having constant characteristics and quality, the quantities may, by agreement with the competent authorities, be determined either from the manufacturing formula for the goods in question or from the average quantities of product used over a specified period in the manufacture of a given quantity of these goods. The quantities of products thus determined shall remain the basis of calculation so long as there is no change in the conditions under which the goods in question are manufactured.Except in the case of a formal authorisation given by the competent authority, the quantities of products thus determined shall be confirmed at least once a year.In determining the quantities actually used, account shall be taken of the provisions of Commission Regulation (EEC) No 3615/92(25).3. In respect of the goods listed in Annex C, the quantity of basic products to be taken in calculating the amount of the refund shall be that shown in that Annex against each of those goods.However:(a) in the case of fresh pasta, the quantities of basic products given in Annex C have to be reduced to an equivalent quantity of dry pasta by multiplying those quantities by the percentage of the dry extract of the pasta and dividing them by 88;(b) where the goods in question have been manufactured partly from products covered by inward processing arrangements and partly from products satisfying the conditions laid down in Article 23 of the Treaty, the quantity of basic products to be taken for calculating the refund to be granted in respect of the latter class of products shall be determined in accordance with paragraphs 1 and 2.Article 41. The rate of refund shall be fixed each month per 100 kg of basic products in accordance with Article 13(3) of Regulation (EEC) No 1766/92 and the corresponding Articles of the other Regulations referred to in Article 1(1).It may be modified in accordance with Article 13(3) of Regulation (EEC) No 1766/92 and the corresponding Articles of the other Regulations referred to in Article 1(1).However, the rate of the refund on poultry eggs in shell, fresh or preserved, and eggs not in shell and egg yolks, suitable for human consumption, fresh, dried or otherwise preserved, not sweetened, shall be fixed for the period taken for fixing the refunds on those products exported unprocessed.2. The rate of the refund shall be determined with particular reference to:(a) the average cost incurred by the processing industries in obtaining supplies of basic products on the European Union market and the prices prevailing on the world market;(b) the level of the refund on exports of processed agricultural products covered by Annex I to the Treaty which are manufactured under similar conditions;(c) the need to ensure equal conditions of competition between industries which use Community products and those which use third country products under inward processing arrangements;(d) on the one part the trend in expenditure and on the other part the trend in prices in the Community and on the world market;(e) compliance with the limits resulting from agreements concluded in accordance with Article 300 of the Treaty.In the case of potato starch falling within CN code 11081300, the rate of the refund shall be fixed separately, in maize equivalent, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92 by applying the criteria indicated above. The quantities of potato starch used shall be converted into equivalent quantities of maize in accordance with Article 3(1)(b).3. In fixing the rate of the refund account shall be taken, where appropriate, of production refunds, aids or other measures having equivalent effect applicable in all Member States, in accordance with the regulation on the common organisation of the market in the product in question, to basic products or to assimilated products.4. Except in the case of cereals, no refund shall be granted on products used in the manufacture of alcohol contained in the spirituous beverages referred to in Annex B falling within CN code 2208.5. The export of goods falling under CN code 35051050 only enjoys a reduced rate in view of the production refund applicable to the basic product used during the assumed period of manufacture of the goods pursuant to Regulation (EEC) No 1722/93. The rates thus determined shall be fixed in accordance with the procedure laid down in paragraph 1.6. (a) The refund on starches falling within CN code 11081100 to 1108 19 90 or products listed in Annex A to Regulation (EEC) No 1766/92 resulting from the processing of such starches is granted only on production of a declaration from the supplier of those products attesting that they have been directly produced from cereals, potatoes or rice, excluding all use of sub-products obtained in the production of other agricultural products or goods.The declaration referred to in the first subparagraph may apply, until revocation, to all supplies from the same producer; it shall be verified in accordance with Article 16(1).(b) Where the dry-extract content of potato starch assimilated to maize starch pursuant to Article 1(3)(a) is 80 % or higher, the rate of the export refund shall be that laid down in accordance with paragraph 1; where the dry-extract content is less than 80 %, the rate of the refund shall be that laid down in accordance with paragraph 1 multiplied by 1/80th of the actual dry-extract percentage.For all other starches with a dry-extract content of 87 % or more, the rate of the export refund shall be that laid down in accordance with paragraph 1; where the dry-extract content is less than 87 %, the rate of the refund shall be that laid down in accordance with paragraph 1 multiplied by 1/87th of the actual dry-extract percentage.Where the dry-extract content of glucose or maltodextrin syrups falling within CN codes 17023059, 1702 30 99, 1702 40 90, 1702 90 50 or 2106 90 55 is 78 % or more, the rate of the export refund shall be that laid down in accordance with paragraph 1; where the dry-extract content of such syrups is less than 78 %, the rate of the refund shall be that laid down in accordance with paragraph 1, multiplied by 1/78th of the actual dry-extract percentage.(c) For the purpose of (b), the dry-extract content of starches shall be determined using the method referred to in Annex II to Commission Regulation (EEC) No 1908/84(26); the dry-matter content of glucose or maltodextrin syrups shall be determined using method 2 referred to in Annex II to Council Directive 79/796/EEC(27) or any other suitable method of analysis offering at least the same guarantees.(d) When the declaration referred to in Article 16(1) is made, the applicant must declare the dry-extract content of the starches or glucose or maltodextrin syrups used.7. Where the world trade situation in casein falling within CN code 350110, in caseinates falling within CN code 35019090 or in ovalbumin falling within CN codes 35021190 and 3502 19 90 or the specific requirements of certain markets so require, the refund on these goods may be differentiated according to destination.8. The rate of refunds on goods falling within CN codes 19021100, 1902 19 and 19024010 may be differentiated according to their destination.9. The refund may vary according to whether or not it is fixed in advance in accordance with Article 7(2).Article 51. The rate of the refund shall be that applying on the day on which the goods are exported.2. However, a system of fixing the rate of the refund in advance shall apply.Where the system of advance fixing of the rate of the refund is applied, the rate in force on the day on which the application for advance fixing is lodged shall apply to goods exported at a later date during the period of validity of the refund certificate in accordance with the provisions of Article 9(2).The rate of the refund determined in accordance with the preceding subparagraph shall be adjusted using the same rules as apply to the advance fixing of refunds for basic products exported unprocessed, but using the conversion coefficients laid down in Annex E for processed cereal products.The previous subparagraph shall not apply to applications for advance fixing made up to and including 24 March 2000.Article 61. From 1 March 2000, the granting of refunds on exports of agricultural products meeting the conditions set out in Article 16 or on cereals placed under control for the production of the spirit drinks referred to in Article 4 of Regulation (EEC) No 2825/93 shall be conditional on production of a refund certificate issued in accordance with Article 7.The previous subparagraph shall not apply to exports which are part of an international food aid operations within the meaning of Article 10(4) of the Agreement, to the supplies referred to in the third indent of Article 4(1) or Articles 36, 40, 44, 45 and 46(1) of Regulation (EC) No 800/1999, or to the exports referred to in Article 14.2. The granting of the refund under the advance fixing system provided for in Article 5(2) shall be conditional on production of a refund certificate showing advance fixing of the refund rates.3. The refund certificate shall not be transferable. It shall be used by the holder.4. Where the applicant has no plans to export from a Member State other than that in which he is applying for the refund certificate, the competent body may keep it, notably in the form of a computer file.5. For the application of this Article to cereals placed under control for the manufacture of the spirit drinks referred to in Article 4 of Regulation (EEC) No 2825/93, any reference to the term "export" shall be understood to refer to the act of placing cereals under such control.Article 71. The refund certificate shall be requested and issued for a set amount in euros.The application for a refund certificate and the refund certificate itself shall be based on the model in Annex F or subject to the provisions of Article 20.2. The party concerned may request advance fixing of the refund rates in force on the day of lodging of the application. In that case, the advance fixing concerns all the applicable refund rates. The sole application for advance fixing may be lodged under the conditions in Annex F either at the time of application for the refund certificate or on the day of granting of the refund certificate but before the last day of validity thereof.The advance fixing shall not apply to exports taking place before the date of the application.3. The issue of a refund certificate shall oblige the holder to apply for refunds equal to the amount for which the certificate has been issued on goods exported during the period of validity of the refund certificate. The security referred to in Article 11 shall be lodged to guarantee compliance with this obligation.4. The obligations referred to in paragraph 3 shall be primary requirements for the purposes of Article 20 of Regulation (EEC) No 2220/85.The primary requirement shall be considered to have been fulfilled if the exporter has transmitted the specific application(s) relating to goods exported during the period of validity of the refund certificate in accordance with the conditions laid down in section VI of Annex F. Where the specific application is not the export declaration, it must be lodged within three months of the date of acceptance of the export declaration, except in case of force majeure.Proof that the primary requirement has been fulfilled shall be provided by means of the presentation to the competent authority of copy 1 of the duly recorded refund certificate, in accordance with the provisions of section VI of Annex F. This evidence must be presented by the end of the ninth month following the end of the period of validity of the refund certificate.Article 81. Applications for refund certificates may be submitted:(a) before 31 August for certificates valid from 1 October;(b) before 5 November for certificates valid from 1 December;(c) before 5 January for certificates valid from 1 February;(d) before 5 March for certificates valid from 1 April;(e) before 5 May for certificates valid from 1 June;(f) before 5 July for certificates valid from 1 August;2. Member States shall notify the Commission not later than:- 5 September of the applications for certificates referred to in paragraph 1(a);- 12 November of the applications for certificates referred to in paragraph 1(b);- 12 January of the applications for certificates referred to in paragraph 1(c);- 12 March of the applications for certificates referred to in paragraph 1(d);- 12 May of the applications for certificates referred to in paragraph 1(e);- 12 July of the applications for certificates referred to in paragraph 1(f);3. The Commission shall determine the amount for which refund certificates may be issued on the basis of:(a) the maximum amount of refunds determined in accordance with Article 9(2) of the Agreement,minus(b) where appropriate, the amount exceeding the maximum amount that may be granted during the previous budget year,minus(c) the amount reserved to cover the exports referred to in Article 14,minus(d) payments made during the budget year relating to exports prior to 1 March 2000,minus(e) payments made during the current budget year relating to exports during the previous budget period,minus(f) the amounts for which refund certificates valid during the budget period concerned have been issued,plus(g) the amount for which certificates issued, as referred to in Article 12, have been returned,plus(h) any under-utilisation of the reserved amount referred to in (c) above,and(i) any elements of uncertainty concerning some of these amounts.4. The total amount for which certificates may be issued for each of the periods referred to in paragraph 1 shall be:- 30 % of the amount referred to in paragraph 3 for the period referred to in paragraph 1(a);- 20 % of the amount referred to in paragraph 3, determined on 12 November, for the period referred to in paragraph 1(b);- 25 % of the amount referred to in paragraph 3, determined on 12 January, for the period referred to in paragraph 1(c);- 33 % of the amount referred to in paragraph 3, determined on 12 March, for the period referred to in paragraph 1(d);- 50 % of the amount referred to in paragraph 3, determined on 12 May, for the period referred to in paragraph 1(e);- 100 % of the amount referred to in paragraph 3, determined on 12 July, for the period referred to in paragraph 1(f);5. Should the total amount of the applications received for each of the periods concerned exceed the maximum referred to in paragraph 4, the Commission shall set a reduction coefficient applicable to all applications lodged before the corresponding date referred to in paragraph 1 so as to comply with the maximum referred to in paragraph 4.The Commission shall publish the coefficient in the Official Journal of the European Communities within five working days of the date referred to in paragraph 2.6. If a reduction coefficient is set by the Commission, certificates may be issued for the amount requested multiplied by 1 minus the reduction coefficient set as provided for in paragraph 5 or 8.In this case, applicants may withdraw their applications within five working days of publication of the coefficient in the Official Journal of the European Communities.7. Member States shall notify the Commission by 1 October, 1 December, 1 February, 1 April, 1 June and 1 August the amounts of the applications for refund certificates withdrawn pursuant to paragraph 6.8. Applications for refund certificates may be lodged outside the periods referred to in paragraph 1, with effect from 1 October of each budget period. Applications submitted in the course of each week shall be notified to the Commission on the following Tuesday. The corresponding certificates may be issued from the Monday following notification, unless the Commission issues instructions to the contrary.Where the Commission considers that there is a danger that the European Union may not meet its international commitments, it may apply a reduction coefficient to applications for refund certificates already lodged, taking account in particular of the calculation method referred to in paragraphs 3 and 4. It may also suspend the issue of certificates.The Commission shall publish the coefficient in the Official Journal of the European Communities within four days of notification of the applications, as mentioned in the first subparagraph.9. The applications for refund certificates referred to in the previous paragraph may be lodged only if no reduction coefficient has been set pursuant to paragraph 5 and until the amounts referred to in paragraph 4, plus the amounts for which no certificates were actually issued and the amounts for any certificates returned, have been used up.10. Applications for refund certificates may be lodged from 15 August for goods to be exported before 1 October under the conditions laid down in paragraph 8 if amounts determined in accordance with paragraph 3 remain available.11. The provisions of paragraphs 1-5, 7, 9 and 10 shall apply from 15 July 2000.Article 91. Refund certificates shall be valid from the date indicated on the application for a certificate, under the conditions laid down in Annex F.2. Refund certificate shall be valid until the end of fifth month following the month in which the application for this certificate has been made, or until the end of the budgetary period, if this is earlier.However, if refund rates are fixed in advance, these rates remain valid until the end of the fifth month following the month in which the application for advance fixing was lodged, or until the end of the period of validity of the certificate if this is earlier.In the case of certificates delivered after June 1, the Commission may extend their period of validity.Where the rates of refund on goods exported from 1 March 2000 to 30 September 2000 are fixed in advance, those rates shall apply until the end of the period of validity of the certificate.Applications for advance fixing shall be made in accordance with section II of Annex F.Extracts of refund certificates may not be the subject of advance fixing independently of the certificate from which they are taken.Article 10Box 20 of applications for refund certificates and of refund certificates issued for international food aid transactions within the meaning of Article 10(4) of the Agreement shall contain one of the following indications:"Certificado GATT - Ayuda alimentaria""GATT-attest - FÃ ¸devarehjÃ ¦lp""GATT-Bescheinigung - Nahrungsmittelhilfe""Ã Ã ¹Ã Ã Ã ¿ÃÃ ¿Ã ¹Ã ·Ã Ã ¹Ã ºÃ  Ã Ã £Ã E - Ã ÃÃ ¹Ã Ã ¹Ã Ã ¹Ã Ã Ã ¹Ã ºÃ ® Ã ²Ã ¿Ã ®Ã ¸Ã µÃ ¹Ã ±""GATT certificate - Food aid""Certificat GATT - Aide alimentaire""Titolo GATT - Aiuto alimentare""GATT-certificaat - Voedselhulp""Certificado GATT - Ajuda alimentar""GATT-todistus - Elintarvikeapu""GATT-licens - LivsmedelsbistÃ ¥nd".Article 8 shall not apply to such certificates.By way of derogation from the Regulations fixing the rates of refund applicable to exports of basic products in the form of goods, the rates of refund fixed in advance applied to applications for certificates and certificates issued for food aid transactions shall be the rates applicable to other exports without advance fixing of refund rates. The rates to be taken into consideration shall be the rates in force on the day determined pursuant to Article 2 of Regulation (EC) No 259/98 in the case of exports of Community food aid or the day determined by Article 13(2) of Regulation (EC) No 174/1999(28) in the case of exports of milk or milk products as national food aid.Article 11Applications for refund certificates other than for food aid transactions referred to in Article 10 shall be valid only if a security equal to 25 % of the amount applied for has been lodged under the conditions set out in Article 15 of Regulation (EC) No 1291/2000.The security shall be released under the conditions set out in Article 12.Article 121. If the Commission sets a reduction coefficient pursuant to Article 8(5) and (8), part of the security equal to the amount lodged multiplied by the reduction coefficient shall be released immediately.2. Should the applicant withdraw his application, as provided for in Article 8(6), 94 % of the security shall be released.3. The security shall be released in full once the holder of the certificate has applied for refunds totalling 95 % of the amount for which the certificate was issued.4. If the holder of the refund certificate fails to apply for refunds totalling at least 95 % of the amount for which it was issued, part of the security equal to 25 % of the difference between 95 % of the amount for which the certificate was issued and the amount of refunds actually applied for shall be retained.5. However, where the holder of a certificate returns it before 28 February, the amount retained, determined in accordance with paragraph 4, shall be reduced by 50 %. If the holder returns the certificate after this date but before 15 August 2000 and before 31 May of other years, the amount retained, determined in accordance with paragraph 4, shall be reduced by 25 %.6. The holder of a refund certificate who produces evidence that he has submitted a tender in response to an invitation to tender issued in an importing non-member country referred to in Article 49 of Regulation (EC) No 1291/2000 and that his tender was unsuccessful may ask that an amount equal to the refund which he would have obtained if the bid had been successful be waived. In this case, the certificate shall be reduced by this amount and the corresponding security shall be released.Article 131. Before the end of each month the Member States shall notify the Commission of the amount of refunds granted in the previous month on goods exported before 1 March 2000.2. Before 1 January 2001, and before 1 January of each subsequent year, the Member States shall notify the Commission of the total amounts of refunds which they have actually granted until the previous 30 September on goods exported in previous budget periods not previously notified, specifying the periods concerned.3. For the purposes of the previous paragraph, refunds actually granted shall include advance payments. Reimbursements of refunds unduly paid shall be notified separately.4. Before the 10th day of each month the Member States shall notify the Commission of:(a) the amounts for which refund certificates were returned during the previous month in accordance with Article 12(5);(b) the amounts for which refund certificates were returned or reduced during the previous month in accordance with Article 12(6);(c) the amounts for which unused refund certificates expired;(d) refund certificates issued during the previous month as referred to in Article 10.Article 141. Until 30 September 2000 and for each budget period from 1 October 2000, exports not covered by a certificate are eligible for payment of a refund within the limit of a total reserve of 30 million euros for each budget year.However, this Article shall not apply to exports which are part of an international food aid transaction within the meaning of Article 10(4) of the Agreement, nor to the supplies referred to in the third indent of Article 4(1) and Articles 36, 40, 44, 45 and 46(1) of Regulation (EC) No 800/1999.2. This Article shall apply to exports by an exporter who has not held a refund certificate since the beginning of the budget period in question and who does not hold a certificate on the date of export. It shall apply only if the applications previously lodged by the exporter in accordance with paragraph 2 of section VI of Annex F during the budget year in question relate to a total amount of less than [fmxeuro] 50000.It shall apply only in the Member State where the goods are manufactured or made up.3. Member States shall notify the Commission no later than the fifth day of each month of the amounts of the refunds granted pursuant to this Article from the sixteenth day to the end of the previous month, and no later than the twentieth day of each month of the amounts of the refunds granted pursuant to this Article from the first to the fifteenth day of the current month.If the sum of the amounts notified by the Member States reaches [fmxeuro] 20000000, the Commission shall suspend the application of paragraphs 1 and 2 to exports not covered by a refund certificate.Article 151. Regulation (EC) No 1291/2000 shall apply to the refund certificates referred to in this Regulation, with the exception of the provisions concerning import licences.The provisions on the rights and obligations stemming from refund certificates denominated in quantities shall apply mutatis mutandis to the rights and obligations stemming from the refund certificates referred to in this Regulation for amounts denominated in euros, taking account of the provisions in Annex F.2. By way of derogation from paragraph 1, the following provisions of Regulation (EC) No 1291/2000 shall not apply to the refund certificates referred to in this Regulation:- Articles 9, 12, 14, 21, 24, 32, 33, 35, 42, 46, 47, 50;- Article 8(2);- Article 8(4);- Article 18(1);- Article 36(5).3. For the purposes of Article 40 of Regulation (EC) No 1291/2000, certificates valid until 30 September may not be extended. In this case, the certificate must be cancelled for any amounts not applied for due to force majeure.Article 161. Regulation (EC) No 800/1999 shall apply. Moreover, when goods are to be exported, the party concerned must declare the quantities of basic products, of products derived from the processing thereof, or of products assimilated to one of those two categories in accordance with Article 1(3), which have actually been used, within the meaning of Article 3(2), in the manufacture of those goods, on which a refund will be requested, or otherwise refer to that composition if it has been determined in accordance with the third subparagraph of Article 3(2).When goods have been used in the manufacture of goods to be exported, the declaration by the party concerned must include the quantity of the goods actually used and the nature and quantity of each of the basic products, of products derived from the processing thereof or of products assimilated to one of those two categories in accordance with Article 1(3), from which the goods in question are derived.The party concerned shall, in support of his declaration, supply the competent authorities with all documents and information which the latter consider relevant.The competent authorities shall verify the accuracy of the declaration made to them by any appropriate means.At the request of the competent authorities of the Member State on whose territory the customs export formalities are carried out, the competent authorities of the other Member States shall communicate to them directly all information they are able to obtain to enable the declaration made by the party concerned to be verified.2. By way of derogation from the preceding paragraph, and in consultation with the competent authorities, the declaration of the products and/or goods used may be replaced by an aggregated declaration of the quantities of products used or by a reference to a declaration of these quantities, if the latter have already been determined pursuant to the third subparagraph of Article 3(2) and on condition that the manufacturer places at the disposal of the authorities all the information necessary to verify the declaration.3. Where the exporter does not draw up the declaration referred to in paragraph 1 or does not provide satisfactory information in support of his declaration, he shall not be entitled to a refund.However, if the party concerned provides satisfactory evidence to the competent authorities that he does not possess or that he is unable to provide the information required regarding the conditions of manufacture of the goods to be exported, and if the goods are listed in columns 1 and 2 of Annex D, that party shall, at his express request, be granted a refund, the nature and quantity of the basic products taken into consideration for the calculation of such refund being determined from an analysis of the goods to be exported and in accordance with the conversion table in Annex D. The competent authority shall decide on the conditions under which the analysis is to be carried out.The cost of such analysis shall be borne by the exporter.If the exported goods are referred to in Article 4(1) of Regulation (EC) No 2571/97, the rate of the refund on milk products shall be that applicable to the use of reduced price dairy products, unless the exporter provides evidence that the goods do not contain reduced price dairy products.4. Paragraphs 1 and 2 shall not apply to the quantities of agricultural products determined in pursuance of Annex C, except in respect of:- quantities of products as referred to in the first subparagraph of paragraph 1 exported in the form of goods obtained partly from products covered by inward processing arrangements under the conditions defined in Article 3(3)(b),- quantities of eggs or egg products exported in the form of pasta falling within CN code 19021100,- the dry-matter content of fresh pasta referred to in Article 3(3)(a),- the nature of the basic products actually used in the manufacture of D-glucitol (sorbitol) falling within CN codes 290544 and 3824 60, and, where necessary, the proportions of D-glucitol (sorbitol) obtained from amylaceous products and sucrose,- quantities of casein exported in the form of goods falling within CN code 35019090,- the degree plato of beer made from malt falling within CN code 22029010,- the quantities of unmalted barley accepted by the competent authorities.The description of the goods given on the export declaration and the application for a refund on goods listed in Annex C shall take account of the nomenclature in that Annex.5. When goods are analysed in pursuance of this Article, the methods of analysis shall be those referred to in Commission Regulation (EEC) No 4056/87(29) or, in their absence, those applicable for the Common Customs Tariff classification of similar goods which are imported into the European Union.6. The quantities of goods exported and the quantities of the products referred to in the first subparagraph of paragraph 1 or a reference to the composition determined in accordance with the third subparagraph of Article 3(2) shall be entered on the document certifying exportation. However, where the second subparagraph of paragraph 2 applies, the latter quantities shall be replaced by the quantities of basic products shown in column 4 of Annex D, corresponding to the results of the analysis of the goods exported.7. For the purposes of paragraphs 1 and 2, each Member State shall inform the Commission of the checks carried out in its territory on the various kinds of goods exported. The Commission shall inform the other Member States thereof.8. As regards exports effected between 1 October and 15 October of each year, refunds may not be paid before 16 October.Article 171. Pursuant to Article 16, for goods falling within CN codes 04052010, 0405 20 30, 1806 90 60 to 1806 90 90, 1901 or2106 90 98 containing a high percentage of milk products falling within CN codes 04021019, 0402 21 19, 0405 00 or 0406, hereinafter referred to as "milk products", the party concerned must also declare either:(a) that none of the milk products have been imported from non-member countries under special arrangements providing for a reduced tariff,or(b) the quantities of the milk products imported from non-member countries under special arrangements providing for a reduced tariff.2. For the purposes of paragraph 1, "containing a high percentage" shall mean 51 kilograms or more of milk products used per 100 kilograms of goods exported.3. Where a request is made for the quantities to be determined in accordance with the third subparagraph of Article 3(2), the competent authority may accept an attestation by the party concerned that the milk products to be used will not have benefited from special arrangements providing for a reduced import tariff.4. The declaration made in accordance with paragraph 1 or attestation made in pursuance of paragraph 3 may be accepted by the competent authority where it is satisfied that the price paid for the milk product incorporated in the exported goods is at or close to the price prevailing on the Community market for an equivalent product. In comparing the prices, account shall be taken of the date the milk product was purchased.5. Where milk products which have benefited from special arrangements providing for a reduced tariff have been used, the refund shall be calculated in accordance with Article 17 of Council Regulation (EC) No 1255/1999.Article 18The refund referred to in Article 1(1) shall not be granted on goods put into free circulation in accordance with Article 24 of the Treaty and re-exported.Likewise, no refund shall be granted on such goods when they are exported after processing or when they are incorporated in other goods.Article 19The Commission shall adapt the present Regulation in line with amendments of the combined nomenclature and shall adapt Annex B so as to maintain equivalence with the respective Annexes of the Regulations referred to in Article 1(1).Article 20Until 31 December 2000, interested parties, subject to the agreement of the competent authorities, may use the form attached to Annex F of Regulation (EC) 1222/94, under the provisions stated in Annex F in place of Annex F of the current regulation.Article 21Regulation (EC) No 1222/94 is hereby repealed.Any references to the repealed Regulation shall apply to this Regulation and should be read according to the correlation table in Annex G.Article 22This Regulation shall enter into force on the day after his publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 July 2000For the CommissionErkki LiikanenMember of the Commission(1) OJ L 318, 20.12.1993, p. 18.(2) OJ L 136, 31.5.1994, p. 5.(3) OJ L 83, 4.4.2000, p. 6.(4) OJ L 102, 17.4.1999, p. 11.(5) OJ L 159, 1.7.1993, p. 112.(6) OJ L 9, 15.1.1999, p. 8.(7) OJ L 94, 9.4.1986, p. 9.(8) OJ L 265, 30.9.1998, p. 8.(9) OJ L 62, 7.3.1980, p. 5.(10) OJ L 199, 22.7.1983, p. 12.(11) OJ L 102, 17.4.1999, p. 11.(12) OJ L 181, 1.7.1992, p. 21.(13) OJ L 258, 16.10.1993, p. 6.(14) OJ L 328, 20.12.1994, p. 12.(15) OJ L 205, 3.8.1985, p. 5.(16) OJ L 240, 10.9.1999, p. 11.(17) OJ L 152, 24.6.2000, p. 1.(18) OJ L 350, 20.12.1997, p. 3.(19) OJ L 160, 26.6.1999, p. 48.(20) OJ L 282, 1.11.1975, p. 49.(21) OJ L 329, 30.12.1995, p. 18.(22) OJ L 160, 26.6.1999, p. 48.(23) OJ L 252, 25.9.1999, p. 1.(24) OJ L 214, 8.9.1995, p. 16.(25) OJ L 367, 16.12.1992, p. 10.(26) OJ L 178, 5.7.1984, p. 22.(27) OJ L 239, 22.9.1979, p. 24.(28) OJ L 20, 27.1.1999, p. 8.(29) OJ L 379, 31.12.1987, p. 29.ANNEX A>TABLE>ANNEX B>TABLE>ANNEX C>TABLE>ANNEX D>TABLE>ANNEX ECOEFFICIENTS FOR CONVERSION INTO BASIC PRODUCTS FOR THE PRODUCTS REFERRED TO IN ARTICLE 3(1)(b)>TABLE>ANNEX FI. Application for refund certificate1. The application for a refund certificate shall be made on a form as set out in Annex I to Regulation (EC) No 1291/2000.If the exporter has no plans to export goods via a Member State other than that in which the application for a refund certificate is lodged, the application may be made electronically in accordance with the conditions laid down by the Member State.2. On the title "Export licence or advance fixing certificate" shall be stamped "refund certificate Non Annex I".Applicants must complete boxes 4, 8, 17 and 18 and, where appropriate, 7. In boxes 17 and 18 the amount shall be entered in euros;Boxes 13 to 16 shall not be completed.In box 20 applicants must state whether they plan to use the refund certificate in the Member State which issued it only or whether they require a refund certificate, which is valid throughout the Community.Applicants must enter the place and date of application and sign the application.If the application concerns food aid, they must also enter one of the indications mentioned in Article 10 in box 20.II. Application for advance fixing - request for extracts of refund certificates1. Application for advance fixing at the time of application for a refund certificateSee Section I (applicants must complete box 8).2. Application for advance fixing after the refund certificate has been issuedIn this case, the exporter must make out an application and enter:- in boxes 1 and 2, the name of the body which issued the refund certificate for which advance fixing is requested and the number of the certificate;- in box 4, the name of the holder of the certificate;- in box 8, "yes" must be ticked.3. Application for extract of a refund certificatesAny holder of a refund certificate may request an extract from the certificate for an amount not exceeding the amount not yet recorded on the original certificate on the date on which the extract is issued, particularly if the refund applications for the planned exports will not be submitted in the Member State which issued the refund certificate. In this case, the amount for which an extract is requested shall be recorded on the original certificate and an extract shall be issued, based on an application containing the following information:in boxes 1 and 2, the name of the body which issued the refund certificate from which an extract is requested and the number of the original certificate;in box 4, the name of the holder of the refund certificate;in boxes 17 and 18, the amount of the extract requested in euros.III. Issue of refund certificates with advance fixing for use throughout the Community and of extracts from certificatesCopies 1 and 2 must be issued based on the models in Annex I to Regulation (EC) No 1291/2000On the title "Export licence or advance fixing certificate" shall be stamped "refund certificate Non Annex I".(a) The name and address of the body issuing the certificate shall be entered in box 1. The number of the refund certificate (allocated by the issuing body) shall be entered in box 2 or box 23.In the case of extracts from a refund certificate, "EXTRACT" in bold font and capitals shall be entered in box 3.(b) The name and full address of the holder shall be entered in box 4.(c) Box 6 shall be crossed out.(d) The date on which the application for a refund certificate is lodged shall be entered in box 10 and the amount of the security determined in accordance with Article 11 shall be entered in box 11.(e) The expiry date shall be entered in box 12.(f) Boxes 13 to 16 shall be crossed out.(g) The competent authority shall complete boxes 17 and 18 on the basis of the amount determined in accordance with Article 8.(h) Box 19 shall be crossed out.(i) Any details provided for in the application must be entered in box 20.(j) Box 21 must be completed as laid down in the application.(k) Box 22 must contain the words: "first day of validity: ...", determined in accordance with Article 8.(l) Box 23 must be filled in.(m) Box 24 shall be crossed out.IV. Issue of refund certificates without advance fixing for use throughout the CommunityThese refund certificates shall be completed in the same way as the certificates referred to in Section III.Box 21 shall be crossed out.Should the holder of such a refund certificate subsequently request advance fixing of the refund rates, he must return the original certificate and any extracts already issued. "Refund valid on (date), advance fixing on (date), valid until (date)" shall be entered in box 22 of the certificate.V. Registered certificates valid in a single Member StateIf the holder of a refund certificate has no plans to apply for refunds under the certificate from any body other than the body which issued it, the Member State shall inform the applicant that his request has been registered and provide him with the information set out on copy 1.Copy 2 (copy for the issuing body) shall not be issued. Instead, the competent authority shall record all the information from the refund certificates referred to in Sections III and IV and the amounts claimed under the certificate.VI. Use of certificates1. At the time of completion of the export formalities, the number(s) of the refund certificates used to cover the refund application must be entered in the single administrative document.If a customs document other than the single administrative document is used, the number(s) of the certificate(s) used to cover the refund application must be entered on the national document.2. Each exporter must complete a specific application for payment within the meaning of Article 49(1) of Regulation (EC) No 800/1999. It must be presented to the body responsible for payment, accompanied by the corresponding certificate(s), except in the case of electronic registration of the certificate(s) within the meaning of section V.The competent authority may consider the specific application not to be the payment documents referred to in Article 49(2) of Regulation (EC) No 800/1999.The competent authority may consider the specific application to be the export declaration within the meaning of Article 5(1) of Regulation (EC) No 800/1999. In this case, the date of receipt of the specific application by the body responsible for payment referred to in paragraph 3 shall be the date on which that body received the export declaration. In all other cases, the specific application must contain particulars of the export declaration.3. The body responsible for payment shall determine the amount requested on the basis of the information contained in the specific application, taking as sole basis the quantity and nature of the basic product(s) exported and the applicable refund rate(s). These three data must be indicated or referred to clearly in the export declaration.The body responsible for payment shall record this amount on the refund certificate within three months of the date of receipt of the specific application.The certificates shall be attributed on the reverse of copy No 1; boxes 28, 29 and 30 should contain the amount in euros instead of the quantity.The preceding subparagraph shall mutatis mutandis to certificates kept in electronic form.4. After attribution, if the refund certificate is not registered, copy 1 of the certificate shall be returned to the holder or kept by the paying body at the request of the exporter.5. The security lodged in respect of the goods exported may be released or may be transferred to guarantee advance payment of the refund. In this case, the applicant need only top up the security accordingly.ANNEX GTABLE OF EQUIVALENCE>TABLE>